DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     VANDRELL R. JACOBS, SR.,
                            Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3123

                              [April 21, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan Vaughn, Judge;
L.T. Case No. 562017CF001312A.

   Vandrell R. Jacobs, Sr, Wewahitchka, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and FORST, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.